Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 02/11/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1, 5, 11, 17 and 21. Claims 1-26 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 02/11/2021 have been fully considered.

Claim Rejections
35 USC 112(a) 
In light of the arguments, the rejections is withdrawn.

35 USC 102/103
In light of the amended claims, new grounds of rejection are presented.

Current Objections and Rejections
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1, 7-10, 12, 20-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20010025485 to Kobayashi et al. (Kobayashi).
Claim 1
Regarding Claim 1, Kobayashi discloses [a] controller (See Kobayashi control unit 6) for an internal combustion engine (See Kobayashi engine 1), wherein the internal combustion engine including a fuel injection valve (See Kobayashi fuel injector 12), a catalyst (See Kobayashi catalytic converter 3) provided in an exhaust passage (See Kobayashi exhaust passage 2) and configured to store oxygen, and an air-fuel ratio sensor (See Kobayashi sensor 5) provided downstream of the catalyst in the exhaust passage, the air-fuel ratio sensor configured to linearly increase a detection value as an amount of oxygen exceeding an amount of unburned fuel in the exhaust is increased (Kobayashi discloses the use of Universal Exhaust Gas Oxygen sensor, which is known in the art as a linear sensor (See US Patent 6,938,593 Col. 3 lines 6-9),
the controller comprising processing circuitry is configured to execute:
(i) an inflow process when an oxygen storage amount of the catalyst is greater than or equal to a predetermined amount, the inflow process including operating the fuel injection valve to cause a fluid containing oxygen and unburned fuel to flow into the catalyst (See Kobayashi Step S 54), and 
(ii) based on the detection value of the air-fuel ratio sensor obtained during an execution of the inflow process, a deviation amount calculation process that calculates a deviation amount indication value that indicates a deviation amount of the detection value of the air-fuel ratio sensor (See Kobayashi Step S 52-S53),
wherein the amount of the unburned fuel is greater than or equal to an ideal amount of unburned fuel that reacts with all of the oxygen (See Kobayashi Step S 54). 

Claim 7
Regarding Claim 7, Kobayashi discloses [t]he controller according to claim 1, wherein
the processing circuitry is configured to execute a lean control process that is triggered when a detection value of the air-fuel ratio sensor is less than or equal to a rich determination value, the detection value of the air-fuel ratio sensor being equal to the rich determination value indicates that an air-fuel ratio is richer than a stoichiometric air-fuel ratio, the lean control process includes performing control with operation of the fuel injection valve so that a fluid flowing into the catalyst contains an amount of oxygen that is greater than an ideal amount of oxygen reacting with all of the unburned fuel contained in the fluid,
[As understood from the specification, the ideal amount of oxygen is the stoichiometric amount of oxygen that completely reacts with the fuel.  Essentially, when Oxygen is low, run lean (high oxygen/low fuel).]
the processing circuitry is configured to execute a deviation amount reflection process that reflects the deviation amount indication value on the lean control process, the inflow process includes a rich control process triggered when a detection value of the air-fuel ratio sensor is greater than or equal to a lean determination value, the detection value of the air-fuel ratio sensor being equal to the lean determination value indicates that an air-fuel ratio is leaner than a stoichiometric air-fuel ratio, the rich control process includes performing control with operation of the fuel injection valve so that a fluid flowing into the catalyst contains an amount of unburned fuel that is greater than an ideal amount of unburned fuel reacting with all of the oxygen contained in the fluid,
[As described in Para [0231-0233], the reflection process returns the gas from either a rich or lean state to a stoichiometric state by controlling the amount of fuel introduced by the injector.]
the deviation amount reflection process includes a process that sets a first switching timing at which the rich control process is switched to the lean control process when the deviation amount indication value indicates a lean side deviation amount, 
a second switching timing is an assumed timing at which the rich control process is switched to the lean control process when the deviation amount indication value is not reflected on the lean control process, and the first switching timing is set to be earlier than the second switching timing (See Kobayashi Fig. 7 and Para [0111-0116]).
[As described in the specification, claim 7 describes a process where a rich control process is switched to a lean control process when the deviation amount (of the Air Fuel Sensor) changes from lean to rich, and, further switches from rich to lean when the deviation amount (of the Air Fuel Sensor) changes.  Essentially, claim 7 recites an iterative process of controlling the amount of fuel introduced by the fuel injector depending on the output of the air fuel sensor.]
Claim 8
Regarding Claim 8, Kobayashi discloses [t]he controller according to claim 1, wherein
the processing circuitry is configured to execute a rich control process when the oxygen storage amount of the catalyst is greater than or equal to a predetermined amount (See Kobayashi Step S54),
the rich control process includes operating the fuel injection valve to cause a fluid containing oxygen and unburned fuel to flow into the catalyst, and an amount of the unburned fuel is greater than an ideal amount of unburned fuel that reacts with all of the oxygen (See Kobayashi Step S54), 
the processing circuitry is configured to execute a deviation amount calculation process that calculates a deviation amount indication value that indicates a deviation amount of a detection value of the air-fuel ratio sensor based on a detection value of the air-fuel ratio sensor obtained during an execution of the rich control process,
a time taken in the rich control process to decrease the oxygen storage amount of the catalyst from a maximum value to zero is a taken time, and
(See Kobayashi Para [0084] and Figs. 3B and 4B).

Claim 9
Regarding Claim 9, Kobayashi discloses [t]he controller according to claim 8, wherein
a flow rate of a fluid flowing into the catalyst during an execution of the rich control process is a rich control process flow rate,
the deviation amount calculation process includes a change process that changes the deviation amount indication value based on the taken time being shorter when the rich control process flow rate is high than when the rich control process flow rate is low, and
the change process includes changing the deviation amount indication value in accordance with the rich control process flow rate even when the detection value is the same (See Kobayashi Para [0084] and Figs. 3B and 4B).

Claim 10
Regarding Claim 10, Kobayashi discloses [t]he controller according to claim 8, wherein
the processing circuitry is configured to execute a maximum storage amount learning process that learns a maximum value of the oxygen storage amount of the catalyst,
the deviation amount calculation process includes a change process that changes the deviation amount indication value based on the taken time being shorter when the maximum value is small than when the maximum value is large, and
(See Kobayashi Para [0084] and Figs. 3B and 4B).

Claim 12
Regarding Claim 12, Kobayashi discloses [t]he controller according to claim 8, wherein
the processing circuitry is configured to execute a lean control process that is triggered when a detection value of the air-fuel ratio sensor is less than or equal to a rich determination value during an execution of the rich control process, the detection value of the air-fuel ratio sensor being equal to the rich determination value indicates that an air-fuel ratio is richer than a stoichiometric air-fuel ratio, the lean control process includes performing control so that a fluid flowing into the catalyst contains an amount of oxygen that is greater than an ideal amount of oxygen reacting with all of the unburned fuel contained in the fluid,
[As understood from the specification, the ideal amount of oxygen is the stoichiometric amount of oxygen that completely reacts with the fuel.  Essentially, when Oxygen is low, run lean (high oxygen/low fuel).]

the processing circuitry is configured to execute a deviation amount reflection process that reflects the deviation amount indication value on the lean control process, the rich control process is triggered when a detection value of the air-fuel ratio sensor is greater than or equal to a lean determination value during an execution of the lean control process, the detection value of the air-fuel ratio sensor being equal to the lean determination value indicates that an air-fuel ratio is leaner than a stoichiometric air-fuel ratio, the deviation amount reflection process includes a 
[As described in Para [0231-0233], the reflection process returns the gas from either a rich or lean state to a stoichiometric state by controlling the amount of fuel introduced by the injector.]
a second switching timing is an assumed timing at which the rich control process is switched to the lean control process when the deviation amount indication value is not reflected on the lean control process, and the first switching timing is set to be earlier than the second switching timing (See Kobayashi Fig. 7 and Para [0111-0116]).
[As described in the specification (See Aspect 26), claim 7 describes a process where a rich control process is switched to a lean control process when the deviation amount (of the Air Fuel Sensor) changes from lean to rich, and, further switches from rich to lean when the deviation amount (of the Air Fuel Sensor) changes.  Essentially, claim 7 recites an iterative process of controlling the amount of fuel introduced by the fuel injector depending on the output of the air fuel sensor.]

Claim 20
Regarding Claim 20, Kobayashi discloses [t]he controller according to claim 13, wherein
the inflow process includes a rich control process that is triggered when a detection value of the air-fuel ratio sensor is greater than or equal to a lean determination value, the detection value of the air-fuel ratio sensor being equal to the lean determination value indicates that an air-fuel ratio is leaner than a stoichiometric air-fuel ratio, the rich control process includes performing control with operation of the fuel injection valve so that a fluid flowing into the 

the processing circuitry is configured to execute a lean control process that is triggered when a detection value of the air-fuel ratio sensor is less than or equal to a rich determination value, the detection value of the air-fuel ratio sensor being equal to the rich determination value indicates that an air-fuel ratio is richer than a stoichiometric air-fuel ratio, the lean control process includes performing control with operation of the fuel injection valve so that a fluid flowing into the catalyst contains an amount of oxygen that is greater than an ideal amount of oxygen reacting with all of the unburned fuel contained in the fluid, 

the processing circuitry is configured to execute a deviation amount reflection process that reflects the deviation amount indication value on the lean control process, the deviation amount reflection process includes a process that sets a first switching timing at which the rich control process is switched to the lean control process when the deviation amount indication value indicates a lean side deviation amount, a second switching timing is an assumed timing at which the rich control process is switched to the lean control process when the deviation amount indication value is not reflected on the lean control process, and
the first switching timing is set to be earlier than the second switching timing (See Kobayashi Fig. 7 and Para [0111-0116]).
[As described in the specification (See Aspect 26), claim 7 describes a process where a rich control process is switched to a lean control process when the deviation amount (of the Air Fuel Sensor) changes from lean to rich, and, further switches from rich to lean when the deviation amount (of the Air Fuel Sensor) changes.  Essentially, claim 7 recites an iterative process of controlling the amount of fuel introduced by the fuel injector depending on the output of the air fuel sensor.]

Claim 21
Regarding Claim 21, Kobayashi discloses [a] controller (See Kobayashi control unit 6) for an internal combustion engine (See Kobayashi engine 1), wherein the internal combustion engine including a fuel injection valve (See Kobayashi fuel injector 12), a catalyst (See Kobayashi catalytic converter 3) provided in an exhaust passage (See Kobayashi exhaust passage 2) and configured to store oxygen, and an air-fuel ratio sensor (See Kobayashi sensor 5) provided downstream of the catalyst in the exhaust passage, the air-fuel ratio sensor configured to linearly increase a detection value as an amount of oxygen exceeding an amount of unburned fuel in the exhaust is increased (Kobayashi discloses the use of Universal Exhaust Gas Oxygen sensor, which is known in the art as a linear sensor (See US Patent 6,938,593 Col. 3 lines 6-9),
 the controller comprising processing circuitry configured to execute:
(i) an air-fuel ratio control process that operates the fuel injection valve to control an air-fuel ratio of a mixture in a combustion chamber of the internal combustion engine to a target value (See Kobayashi Step S 54),
(ii) an inflow process when an oxygen storage amount of the catalyst is greater than or equal to a predetermined amount (See Kobayashi Step S 54),
(iii) a rich control process that is triggered when a detection value of the air-fuel ratio sensor is greater than or equal to a lean determination value (See Kobayashi Step S 51), 
(See Kobayashi Step S 51), 
(v) a deviation amount calculation process when an execution condition of a process that calculates a deviation amount indication value indicating a deviation amount of the detection value of the air-fuel ratio sensor is satisfied (See Kobayashi Step S 53), and 
(vi) a variable process that variably sets at least one of the target value set by the rich control process or the target value set by the lean control process (See Kobayashi Step S 54), wherein
the detection value of the air-fuel ratio sensor being equal to the lean determination value indicates that an air-fuel ratio is leaner than a stoichiometric air-fuel ratio, the rich control process includes setting the target value to be richer than the stoichiometric air-fuel ratio (See Kobayashi Step S 51), 
the detection value of the air-fuel ratio sensor being equal to the rich determination value indicates that the air-fuel ratio is richer than the stoichiometric air-fuel ratio, the lean control process includes setting the target value to be leaner than the stoichiometric air-fuel ratio (See Kobayashi Step S 51),
the deviation amount calculation process includes calculating the deviation amount indication value based on the detection value of the air-fuel ratio sensor (See Kobayashi Step S 53),
the target value variably set when the execution condition is satisfied differs from the target value variably set when the execution condition is not satisfied (See Kobayashi Step S 54).
[As described in the specification, claim 21 describes a process where a rich control process is switched to a lean control process when the deviation amount (of the Air Fuel Sensor) changes from lean to rich, and, further switches from rich to lean when the deviation amount (of the Air Fuel Sensor) changes.  Essentially, claim 21 recites an iterative process of controlling the amount of fuel introduced by the fuel injector depending on the output of the air fuel sensor.]

Claim 22
Regarding Claim 22, Kobayashi discloses [t]he controller according to claim 21, wherein the variable process includes a process that sets the target value set by the rich control process to be closer to the stoichiometric air-fuel ratio when the deviation amount calculation process is executed than when the deviation amount calculation process is not executed (See Kobayashi Step S 51-S 54).
[As understood in light of the specification, the process is executed when the controller detects a deviation from the stoichiometric value (i.e. the exhaust gas is either rich or lean.  Thus, when the controller does not detect a deviation from the stoichiometric value, the target is set closer to the stoichiometric air-fuel ratio.  Similarly, Kobayashi discloses a controller that implements the control process when the exhaust deviates from the stoichiometric air-fuel ratio.]

Claim 24
Regarding Claim 24, Kobayashi discloses [t]he controller according to claim 21, wherein the variable process includes a process that sets the target value set by the lean control (See Kobayashi Step S 51-S 54).
[As understood in light of the specification, the process is executed when the controller detects a deviation from the stoichiometric value (i.e. the exhaust gas is either rich or lean.  Thus, when the controller does not detect a deviation from the stoichiometric value, the target is set closer to the stoichiometric air-fuel ratio.  Similarly, Kobayashi discloses a controller that implements the control process when the exhaust deviates from the stoichiometric air-fuel ratio.]

Claim 25
Regarding Claim 25, Kobayashi discloses [t]he controller according to claim 21, wherein
the air-fuel ratio sensor is a downstream air-fuel ratio sensor,
the internal combustion engine includes an upstream air-fuel ratio sensor (See Kobayashi sensor 4) provided upstream of the catalyst, and
the air-fuel ratio control process includes a process that feedback-controls a detection value of the upstream air-fuel ratio sensor to the target value (See Kobayashi Para [0027]).

Claim 26
Regarding Claim 26, Kobayashi discloses [t]he controller according to claim 21, wherein
the processing circuitry is configured to execute a deviation amount reflection process that reflects the deviation amount indication value on the lean control process,
[As described in Para [0231-0233], the reflection process returns the gas from either a rich or lean state to a stoichiometric state by controlling the amount of fuel introduced by the injector.]
the deviation amount reflection process includes a process that sets a first switching timing at which the rich control process is switched to the lean control process when the deviation amount indication value indicates a lean side deviation amount (See Kobayashi Para [0084] and Figs. 3B and 4B),
a second switching timing is an assumed timing at which the rich control process is switched to the lean control process when the deviation amount indication value is not reflected on the lean control process, and
the first switching timing is set to be earlier than the second switching timing (See Kobayashi Fig. 7 and Para [0111-0116]).
[As described in the specification (See Aspect 26), claim 7 describes a process where a rich control process is switched to a lean control process when the deviation amount (of the Air Fuel Sensor) changes from lean to rich, and, further switches from rich to lean when the deviation amount (of the Air Fuel Sensor) changes.  Essentially, claim 7 recites an iterative process of controlling the amount of fuel introduced by the fuel injector depending on the output of the air fuel sensor.]

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20010025485 to Kobayashi et al. (Kobayashi) as applied to claim 1 above, in view of US Patent Publication 20160017829 to Hayashita et al. (Hayashita).
Claim 2
Regarding Claim 2, Kobayashi discloses [t]he controller according to claim 1, except wherein the deviation amount calculation process includes 
using, as an input, the detection value obtained when an absolute value of an amount of change in a flow rate of the fluid in a predetermined period is less than or equal to a predetermined amount.
However, Hayashita teaches wherein the deviation amount calculation process includes 
using, as an input, the detection value obtained when an absolute value of an amount of change in a flow rate of the fluid in a predetermined period is less than or equal to a predetermined amount (See Hayashita Para [0076] reference voltage Vr).
Hayashita uses the absolute value (magnitude of the flow rate of oxygen) to learn the concentration of unburned gas (See Hayashita Para [0076]). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Hayashita to use, as an input, the detection value obtained when an absolute value of an amount of change in a flow rate of the fluid in a predetermined period is less than or equal to a predetermined amount.

Claim 3
Regarding Claim 3, Kobayashi discloses [t]he controller according to claim 1, except wherein the deviation amount calculation process includes 
using, as an input, the detection value obtained when an absolute value of an amount of change in the detection value in a predetermined period is less than or equal to a specified amount.
However, Hayashita teaches wherein the deviation amount calculation process includes 
using, as an input, the detection value obtained when an absolute value of an amount of change in the detection value in a predetermined period is less than or equal to a specified amount (See Hayashita Para [0220] reference voltage Vr).
Hayashita uses the absolute value (magnitude of the air fuel ratio as measured by current voltage Vr) to learn the concentration of unburned gas (See Hayashita Para [0220]). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Hayashita to use, as an input, the detection value obtained when an absolute value of an amount of change in the detection value in a predetermined period is less than or equal to a specified amount.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20010025485 to Kobayashi et al. (Kobayashi) as applied to claim 1 above, in view of US Patent Publication 20140260201 to Hall (Hall).
Claim 4
Regarding Claim 4, Kobayashi discloses [t]he controller according to claim 1, except wherein

the processing circuitry is configured to execute a condition variable process that mitigates the predetermined condition when a flow rate of the fluid is high as compared to when the flow rate of the fluid is low.
However, Hall teaches wherein
the deviation amount calculation process includes using, as an input, the detection value obtained when the detection value satisfies a predetermined condition, and
the processing circuitry is configured to execute a condition variable process that mitigates the predetermined condition when a flow rate of the fluid is high as compared to when the flow rate of the fluid is low (See Hall Para [0072-0073]).

[The present application discloses that when the flow rate is high, under condition (g), the condition variable process is mitigated by changing the sampling rate of the Air fuel sensor (See Para [0015]). Similarly, Hall discloses changing the sampling rate under different operating conditions (See Hall Para [0072]) and that one of the conditions may be engine exhaust flow level (See Hall Para [0073]).]
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Hall to mitigate the predetermined condition when the flow rate is high to avoid false triggers by excluding extreme conditions such as high output which would be indicated by a high exhaust flow rate (See Hall Para [0072]).

Claim 5
Regarding Claim 5, Kobayashi discloses [t]he controller according to claim 1, wherein
the deviation amount calculation process includes using, as an input, the detection value obtained when the detection value satisfies a predetermined condition, and
the processing circuitry is configured to execute:
a maximum value calculation process that calculates a maximum value of the oxygen storage amount of the catalyst based on the detection value (See Kobayashi [0097]), 
Kobayashi discloses all of the essential features of the claimed invention except a condition variable process that mitigates the predetermined condition when the maximum value is small as compared to when the maximum value is large.
However, Hall teaches a condition variable process that mitigates the predetermined condition when the maximum value is small as compared to when the maximum value is large.
[Hall teaches the use of a sensor to determine the oxidation condition of a catalyst (See Hall Para [0054].  Further, Hall discloses changing the sampling rate under different operating conditions (See Hall Para [0072]).]
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Hall to mitigate the predetermined condition when the oxygen storage amount is small to avoid false triggers by excluding extreme conditions (See Hall Para [0072]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20010025485 to Kobayashi et al. (Kobayashi) as applied to claim 1 above, in view of US Patent Publication 20170226916 to Zhang (Zhang), in further view of US Patent Publication 20160017829 to Hayashita et al. (Hayashita).

Claim 6
Regarding Claim 6, Kobayashi discloses [t]he controller according to claim 1, except wherein 
the processing circuitry is configured to execute a limiting process that limits an amount of change in an output of the internal combustion engine so that when the is detection value acquired as an input of the deviation amount calculation process, an absolute value of the amount of change in the output of the internal combustion engine is decreased as compared to when the detection value is not acquired as an input of the deviation amount calculation process.
First, Zhang teaches
the processing circuitry is configured to execute a limiting process that limits an amount of change in an output of the internal combustion engine so that when the is detection value acquired as an input of the deviation amount calculation process, is decreased as compared to when the detection value is not acquired as an input of the deviation amount calculation process (See Zhang Para [0072]). 
Second, Hayashita teaches
an absolute value of the amount of change in the output of the internal combustion engine (See Hayashita Para [0076]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Zhang to limit the engine output when the is detection value acquired as an input of the deviation amount calculation process to reduce exhaust (See Zhang Para [0072]) and Hayashita to use an absolute value of the amount of change in the output of the internal combustion engine because it is a known technique used to improve similar devices in the same way. (See MPEP 2143 I. (C))

Claim(s) 11, 13, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20010025485 to Kobayashi et al. (Kobayashi) as applied to claim 1 above, in view of US Patent Publication 20150275806 to Genslak et al. (Genslak).
Claim 11
Regarding Claim 11, Kobayashi discloses [t]he controller according to claim 8, wherein
the processing circuitry is configured to execute a lean control process that is triggered when a detection value of the air-fuel ratio sensor is less than or equal to a rich determination value during an execution of the rich control process, the detection value of the air-fuel ratio sensor being equal to the rich determination value indicates that an air-fuel ratio is richer than a stoichiometric air-fuel ratio, the lean control process includes performing control so that a fluid flowing into the catalyst contains an amount of oxygen that is greater than an ideal amount of oxygen reacting with all of the unburned fuel contained in the fluid,
[As understood from the specification, the ideal amount of oxygen is the stoichiometric amount of oxygen that completely reacts with the fuel.  Essentially, when Oxygen is low, run lean (high oxygen/low fuel).]
the rich control process is triggered when a detection value of the air-fuel ratio sensor is greater than or equal to a lean determination value during an execution of the lean control process, the detection value of the air-fuel ratio sensor being equal to the lean determination (See Kobayashi Fig. 7 and Para [0111-0116]),
[As described in Para [0231-0233], the reflection process returns the gas from either a rich or lean state to a stoichiometric state by controlling the amount of fuel introduced by the injector.]
[As described in the specification (See Aspect 26), claim 11 describes a process where a rich control process is switched to a lean control process when the deviation amount (of the Air Fuel Sensor) changes from lean to rich, and, further switches from rich to lean when the deviation amount (of the Air Fuel Sensor) changes.  Essentially, claim 7 recites an iterative process of controlling the amount of fuel introduced by the fuel injector depending on the output of the air fuel sensor.]

Kobayashi discloses all of the essential features of the claimed invention except 
the detection value is one of multiple detection values, 
the deviation amount calculation process includes:
a simple average process that calculates a simple average process value of the multiple detection values in a single period in which the rich control process is executed, an exponential moving average process using the simple average process value as an input, an update process that updates the deviation amount indication value through the exponential moving average process in accordance with a cycle in which the rich control process and the lean control process are executed, and
a correction process that corrects the simple average process value in accordance with the length of the taken time, and the correction process allowing the deviation amount indication value to be changed in accordance with the length of the taken time even when the detection values are the same.
teaches
the detection value is one of multiple detection values, 
the deviation amount calculation process includes
a simple average process that calculates a simple average process value of the multiple detection values in a single period in which the rich control process is executed, an exponential moving average process using the simple average process value as an input, an update process that updates the deviation amount indication value through the exponential moving average process in accordance with a cycle in which the rich control process and the lean control process are executed (See Genslak Para 0180), and
[Genslak does not specifically discloses the step of calculating the simple average, however, the first step in calculating an exponential moving average is calculating the simple moving average.]
a correction process that corrects the simple average process value in accordance with the length of the taken time, and the correction process allows the deviation amount indication value to be changed in accordance with the length of the taken time even when the detection values are the same (See Genslak Para 0179).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Genslak to use an exponential moving average to filter out noise in the data from the sensors.

Claim 13
Regarding Claim 13, Kobayashi discloses [t]he controller according to claim 1, except wherein

the deviation amount calculation process includes a process that calculates the deviation amount through an average process that averages the multiple detection values of the air-fuel ratio sensor obtained during an execution of the inflow process.
However, Genslak teaches
the detection value is one of multiple detection values, and
the deviation amount calculation process includes a process that calculates the deviation amount through an average process that averages the multiple detection values of the air-fuel ratio sensor obtained during an execution of the inflow process (See Genslak Para 0180).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Genslak to use an exponential moving average to filter out noise in the data from the sensors.

Claim 17
Regarding Claim 17, Kobayashi discloses [t]he controller according to claim 13, wherein
the inflow process includes a rich control process that is triggered when a detection value of the air-fuel ratio sensor is greater than or equal to a lean determination value, the detection value of the air-fuel ratio sensor being equal to the lean determination value indicates that an air-fuel ratio is leaner than a stoichiometric air-fuel ratio, the rich control process includes performing control with operation of the fuel injection valve so that a fluid flowing into the catalyst contains an amount of unburned fuel that is greater than an ideal amount of unburned fuel reacting with all of the oxygen contained in the fluid,

performing control with operation of the fuel injection valve so that a fluid flowing into the catalyst contains an amount of oxygen that is greater than an ideal amount of oxygen reacting with all of the unburned fuel contained in the fluid, and
an update process that updates the deviation amount indication value through the exponential moving average process in accordance with a cycle in which the rich control process and the lean control process are executed (See Kobayashi Figs. 3 and 4).
[As described in the specification, claim 17 describes a process where a rich control process is switched to a lean control process when the deviation amount (of the Air Fuel Sensor) changes from lean to rich, and, further switches from rich to lean when the deviation amount (of the Air Fuel Sensor) changes.  Essentially, claim 7 recites an iterative process of controlling the amount of fuel introduced by the fuel injector depending on the output of the air fuel sensor. As shown in Figs. 3 and 4, Kobayashi discloses an exhaust control system that switches from rich to lean in response to the Air-Fuel sensor.]
Kobayashi discloses all of the essential features of the claimed invention except 
the deviation amount calculation process includes a simple average process that calculates a simple average process value of the multiple detection values in a single period in which the rich control process is executed, an exponential moving average process using the simple average process value as an input.
teaches
the deviation amount calculation process includes a simple average process that calculates a simple average process value of the multiple detection values in a single period in which the rich control process is executed, an exponential moving average process using the simple average process value as an input (See Genslak Para 0180).
[Genslak does not specifically discloses the step of calculating the simple average, however, the first step in calculating an exponential moving average is calculating the simple moving average.]
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Genslak to use an exponential moving average to filter out noise in the data from the sensors.

Claim 23
Regarding Claim 23, Kobayashi discloses [t]he controller according to claim 22, except wherein
the detection value is one of multiple detection values detected while the rich control process is continued, and the deviation amount calculation process includes a process that uses the multiple detection values in a single updating process of the deviation amount indication value.
However, Genslak teaches wherein
the detection value is one of multiple detection values detected while the rich control process is continued, and the deviation amount calculation process includes a process that uses (See Genslak Para 0180).
Genslak discloses implicitly discloses the use of multiple detection values because they are necessary to calculate the moving averages, which Genslak uses to control the air fuel ratio. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Genslak to use multiple detection values to filter out noise in the data from the sensors.

Claim(s) 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20010025485 to Kobayashi et al. (Kobayashi) in view of US Patent Publication 20150275806 to Genslak et al. (Genslak) as applied to claim 13 above, in further view of US Patent 5878733 to Kato et al. (Kato).  
Claims 14 and 15
Regarding Claim 14, Kobayashi , as modified by Genslak, discloses [t]he controller according to claim 13, wherein
the average process includes an exponential moving average process (See Genslak Para 0180), and
Kobayashi, as modified by Genslak, discloses all of the essential features of the claimed invention except 
the processing circuitry is configured to execute a coefficient variable process that sets a smoothing coefficient of the exponential moving average process to a smaller value when the exponential moving average process is executed a small number of times than when the exponential moving average process is executed a large number of times.
teaches
the processing circuitry is configured to execute a coefficient variable process that sets a smoothing coefficient of the exponential moving average process to a smaller value when the exponential moving average process is executed a small number of times than when the exponential moving average process is executed a large number of times (See Kato Col. 7 lines 32-35 block b24).
Kato teaches the use of a smoothing coefficient to prevent variations in the air-fuel ratio between cylinders to improve the accuracy of adaptive controls due to a strong influence of the air-fuel ratio of a particular cylinder (See Kato Col. 7 lines 25-29). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Kato to use a smoothing coefficient to improve the accuracy of a controller because it is a known technique used to improve similar devices in the same way (See MPEP 2143 I. (C)).

Claim 18
Regarding Claim 18, Kobayashi, as modified by Genslak, discloses [t]he controller according to claim 17, except wherein the processing circuitry is configured to execute a coefficient variable process that sets a smoothing coefficient of the exponential moving average process to a smaller value when a small number of samples of the detection values is used in the simple average process than when a large number of samples of the detection values is used in the simple average process.
However, Kato teaches wherein the processing circuitry is configured to execute a coefficient variable process that sets a smoothing coefficient of the exponential moving average process to a smaller value when a small number of samples of the detection values is used in the (See Kato Col. 7 lines 32-35 block b24).
Kato teaches the use of a smoothing coefficient to prevent variations in the air-fuel ratio between cylinders to improve the accuracy of adaptive controls due to a strong influence of the air-fuel ratio of a particular cylinder (See Kato Col. 7 lines 25-29). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Kato to use a smoothing coefficient to improve the accuracy of a controller because it is a known technique used to improve similar devices in the same way (See MPEP 2143 I. (C)).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20010025485 to Kobayashi et al. (Kobayashi) in view of US Patent Publication 20150275806 to Genslak et al. (Genslak) as applied to claim 13 above, and in further view of US Patent Publication 20160017829 to Hayashita et al. (Hayashita).
Claim 16
Regarding Claim 16, Kobayashi, as modified by Genslak, discloses [t]he controller according to claim 13, except wherein
the average process includes an exponential moving average process, and
when an absolute value of a difference between a deviation amount indicated by the deviation amount indication value and a deviation amount indicated by the detection value is greater than or equal to a predetermined value, the processing circuitry is configured to execute a reduction process that reduces a contribution proportion of the detection value to the exponential moving average process.
teaches the average process includes an exponential moving average process, and
when a difference between a deviation amount indicated by the deviation amount indication value and a deviation amount indicated by the detection value is greater than or equal to a predetermined value, the processing circuitry is configured to execute a reduction process that reduces a contribution proportion of the detection value to the exponential moving average process (See Genslak Para [0180]).
Second,  Hayashita teaches 
an absolute value of (See Hayashita Para [0076] reference voltage Vr).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Genslak to use an exponential moving average to filter out noise in the data from the sensors (See Genslak Para [0180]) and Hayashita to use an absolute value of the amount of change in the output of the internal combustion engine because it is a known technique used to improve similar devices in the same way (See MPEP 2143 I. (C)).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20010025485 to Kobayashi et al. (Kobayashi) and US Patent Publication 20150275806 to Genslak et al. (Genslak) ) as applied to claim 13 above, and in further view of US Patent Publication 20160017829 to Hayashita et al. (Hayashita) and US Patent 5878733 to Kato et al. (Kato).
Claim 19
Regarding Claim 19, Kobayashi, as modified by Genslak, discloses [t]he controller according to claim 17, except wherein the processing circuitry is configured to execute a 
First, Kato teaches wherein the processing circuitry is configured to execute a coefficient variable process that sets a smoothing coefficient of the exponential moving average process to a smaller value when an absolute value (See Hayashita Below) of a difference between the simple average process value used as an input of the exponential moving average process and an exponential moving average process value is large than when the absolute value of the difference is small (See Kato Col. 7 lines 32-35 block b24).
Second,  Hayashita teaches 
an absolute value of (See Hayashita Para [0076] reference voltage Vr).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Kato to use a smoothing coefficient to improve the accuracy of a controller because it is a known technique used to improve similar devices in the same way (See MPEP 2143 I. (C)) and Hayashita to use an absolute value of the amount of change in the output of the internal combustion engine because it is a known technique used to improve similar devices in the same way (See MPEP 2143 I. (C)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746